 WESTERN COMMERCIAL TRANSPORT, INC.17Western Commercial Transport,Inc.andSouthernConference of Teamsters,affiliated with the Inter-nationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandSouth-west Tank Line Employees Union,Division I, Partyto the Contract.Case 16-CA-4770January 3, 1973DECISION AND ORDERBy CHAIRMAN MILLERAND MEMBERSFANNING AND PENELLOobservation of the demeanor of witnesses, and uponconsideration of briefs, I make the following:FINDINGS OF FACTI.THEBUSINESSOF THE RESPONDENTRespondent is a Texas corporation with its principaloffice and place of business in Fort Worth, Texas. Acertificated carrier engaged in transporting commodities bytank truck, Respondent maintains truck terminals in Texasand Oklahoma. Respondent's interstate revenues exceeded$50,000 during the past year, and I find that it is engagedin commerce within Section 2(6) and (7) of the Act.On October5, 1972,Administrative Law JudgeRalph Winkler issued the attached Decision in thisproceeding.Thereafter,the General Counsel and theRespondent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings,findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative , Law Judge andhereby orders that Respondent, Western CommercialTransport, Inc.,FortWorth, Texas, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.DECISIONSTATEMENT OF THE CASERALPHWINKLER, Administrative Law Judge: Uponcharges filed by Southern Conference of Teamsters,affiliated with theInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,(herein called Teamsters), the General Counsel of theNationalLaborRelationsBoard issued an amendedcomplaint on July 25, 1972, alleging violations of Section8(a)(1) and (2) of the Act. Respondent's answer denies thealleged violations and a hearing was held on August 7,1972.The complaint was also served upon South WestTank Line Employees Union, Division I (herein calledTank Line Union) as party to the contract. Tank LineUnion did not participate in the hearing.Upon the entire record in the case, including myiWestern Commercial Transport, Incv.SouthernConference of Team-sters,Civil Action CA-4-1831 (D.C. Tex.).II.THE LABOR ORGANIZATIONSINVOLVEDTeamsters and Tank Line Union are labor organizationswithin Section 2(5) of the Act.III.THE UNFAIRLABOR PRACTICESThe facts are largely undisputed, but do present issuesinvolving, among other things, Section 10(b) of the Act, thescope of the complaint, and the Board's jurisdictionvis avisthe courts.In 1966 the Board certified the Teamsters as statutorybargaining representative of drivers andmaintenanceemployeesin a multiterminalunit that the parties agree ispresently appropriate. The parties in August 1966, thereu-pon entered into a collective-bargaining agreement toexpire August 1, 1970.At a meeting on July 10, 1970, Respondent and theTeamsters agreed to extend their 1966 agreement until July31, 1971.With certain stated exceptions the Respondentalso purportedly agreed at that July 10 meeting that "as ofAugust 1, 1971, it would accept and come under theprovisions of the Masters Tank Line agreement datedMarch 1970 and expiring February 28, 1973, and theMattack, Inc., Pay Rider ...:. For reasons hereinafterdiscussed, I do not decide in this proceeding whether theparties became or are bound to this Masters Tank LineAgreement.On March 8 and June 14, 1971, the Teamsters submitteda proposedagreementforRespondent's signature inaccordance with their purported July 1970 agreementrespecting the Masters Tank Line Agreement. Respondentdid not execute or thereafter comply with the MastersTank Line Agreement; and by or about August 1, 1971, it,in effect, advised the Teamsters that it would not do so.On September 20, 1971, Respondent instituted anaction 1 against the Teamsters under Section 301 of theLabor Management Relations Act, alleging that Respon-dent is not "under contract" with the Teamsters. In this301 action, the Respondent is specifically seeking,interalia,a determination that there has been no subsistingcollective-bargaining agreement between Respondent andtheTeamsterssinceAugust 1, 1971. The Teamstersresponded by way of a counteraction filed on or aboutNovember 26, 1971, in which it claims,inter alia,that201NLRB No. 10 18DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent and Teamsters agreed on July 10, 1970, tobecome bound by the Masters Tank Line Agreement, andthat Respondent has refused to comply with such contract;Teamsters therein seeks an order of compliance and othermonetary relief by reason of such purported breach.Thus the principal issue in the 301 action is whetherthere is a valid collective-bargaining agreement beginningAugust 1,1971, between Respondent and the Teamsters.Withthe filing of the Section 301 action,the relationshipbetween the Respondent and the Teamsters seems to havebecome,at the most,one of suspended animation.And thiswas the situation in March 1972 when Tank Line Unionrequested recognition of Respondent for the bargainingunit,described above;in connection therewith,the TankLine Union submitted designation cards signed by 89 ofthe 162 unit employees.Respondent thereupon recognizedand negotiated with Tank Line Union as a majorityrepresentative;and, after some 14 bargaining sessions, theyexecuted a collective-bargaining agreement on April 21,1972, with an effective date of May 1, 1972. Respondentaccorded such recognition to the Tank Line Union andnegotiatedwith it without checking with or otherwiseadvising the Teamsters.A.The Instant ChargeThe Teamsters filedthe unfairlaborpractices charge inthismatter onMay 1, 1972. This chargealleges thatRespondent is violating Section 8(axl) and (2) of the Acton the following basis:On or about April 21, 1972, the above-named employerrecognized,and bargainedand contracted with SouthWest Tank Line Employees Unionas exclusivecollective-bargainingrepresentative of employees forwhom Southern Conference of Teamsterswas, andcontinuestobe, certifiedbargaining representativepursuant to election and certification by the NationalLaborRelationsBoard issuedApril14,1966.The chargecontainsno furtherallegations.B.TheComplaintand Answer in this MatterOn June 26 and July 2, 1972, respectively,the RegionalDirector,ElmerDavis,issued in behalf of the GeneralCounsela complaint and amended complaint upon theTeamstersMay I charge. Thereare no material differencesbetween the original and amended complaints insofar as isrelevanthere,and all references hereinafter to the"complaint"are to the amended version.The complaintalleges that Respondent has violatedSection 8(a)(1) and(2) of the Act uponthe basis,in part, ofthe followingsubsidiaryallegations:9.At all times since April 4, 1966, and continuing todate, the Union has been the representative for thepurposes of collective bargaining of the employees inthe unit described above in paragraph 7, and by virtueof Section 9(a) ofthe Act,has been,and is now, theexclusive representative of all the employees in saidunit for the purposes of collective-bargaining withrespect to ratesof pay,wages,hours of employment,and otherterms andconditionsof employment.10.(a) At all times since August1, 1966, and by the mostrecent collective-bargainingcontract reached on June14, 1971, effective August 1, 1971 through February 28,1973,Respondent and Union have been parties tosuccessivecollective-bargaining agreementscoveringthe employeesin the unit described above in paragraph7.(b)On September20, 1971,Respondent institutedlegal proceedingsstyledWestern CommercialTransport,Inc., plaintiffv. SouthernConference of Teamsters, et al,defendants,civilactionCA---1831 in the UnitedStatesCourt forthe Northern District ofTexas, FortWorth Division.Assuming in the alternativethat thevalidityof the bargaining agreements referred to insubparagraph 10(a) above has not been established,said legal proceedings against the Union herein had theeffect of raising a real question concerning representa-tionwhich precluded Respondent frominteralia,extendingoraffording recognitiontoany labororganization,and for entering into any collective-bargaining agreementwith anylabor organizationunlessand/or until the NationalLaborRelationsBoard determined said question concerning representa-tion.11.Since on or about March 20, 1972, andcontinuing todate,Respondent has interfered with,restrained andcoerced,and is interfering with,restrainingandcoercing, its employees in the exercise of rightsguaranteed in Section7 of the Act,by the followingacts and conduct:(a) On or about March 20, 1972, the Respon-dent unlawfully recognizedSouthWest TankLineEmployeesUnion,Division I, as theexclusive representative of all of its employeesreferred to above in paragraph 7 for the purposesof collective-bargaining with respect to rates ofpay, wages,hours of employment and other termsand conditions of employment.(b) Between about March 20, 1972 and April21, 1972, the Respondent on about 14 occasionsbargainedwith the Party to the Contract andexecuted a collective-bargaining agreement withiton April 21, 1972, which contract becameeffective on about May1, 1972.(c)At alltimes sinceApril 21, 1972, andcontinuing to date,the Respondent has unlawful-ly enforced,maintainedand complied with thetermsof the aforesaid collective-bargainingagreementwith the Party to the Contract whilecontemporaneously unlawfully failing and refus-ing to enforce,maintain or comply with the termsand provisions of a collective-bargaining agree-ment which it entered into with the Union on July WESTERN COMMERCIAL TRANSPORT, INC.10, 1970, and under which the Respondent agreedtobe bound from that date to the present.Denying the commission of the alleged unfair laborpractices,Respondent'sanswer further asserts that: (1)matters alleged in the complaint respecting a purportedlyeffective contract with Teamsters on August 1, 1971, aretime-barred by Section 10(b) of the Act as having occurredmore than 6 months prior to the filing of the charge; (2) theBoard is without jurisdiction in view of the pending Section301 suit;and (3)the Board in any event should deferaction in this unfair labor practice case until resolution ofthe mentioned District Court suit.C.Application for Injunctionin the Section 301Suit,and the Board's ResponseOn or about July 21, 1972, plaintiff (Respondent herein)applied for injunctive relief in the Section 301 suit to enjoinRegional Director Davis from proceeding further in theinstant unfair labor practice matter. Respondent asserted,in part, in support of such request that "the same questionsof fact and law" are involved in both the Section 301 andtheunfair labor practice proceedings with resulting"duplication of costs to all parties as well as a duplicationof hearings on the same issues...."On or about July 31, 1972, the Board responded toRespondent's requested injunctive relief by a motion to thecourt to dismiss the application for such injunction.Contending in its motion to dismiss that the District Courtlacked jurisdiction to enjoin the instant unfair practiceproceeding, the Board's motion stated, in part, as follows:In short, while Section 301 of the Act confersjurisdiction on the district courts (and state courts) over"suits for violation of contracts between an employerand a labor organization the Supreme Court has madeclear that the availability of a contract remedy does notdivest the Board of its jurisdiction to prevent unfairlabor practices. Rather, the jurisdiction of the courtsand the Board is concurrent, and neither divests theother of that jurisdiction: "the authority of the Boardto deal with an unfair labor practice which also violatesa collective-bargaining contract is not displaced bySection 301, but it is not exclusive and does not destroythe jurisdiction of courtsin suitsunder Section 301."Smith v. Evening News,371U.S. 195, 197 (1962).Here, the exercise of the Court's Section 301jurisdiction will not result in duplication of rulings, asthePlaintiff contends, for the question before theBoard in the unfair labor practice case is whether thePlaintiff rendered unlawful assistance to the SouthWest Tank Line Employees Union (App. for Ind., Exh.A; see also, Board's amended complaint, attachedhereto as Appendix). The statutory obligation ofneutrality imposed upon employers confronted withcompeting representation claims derives Section 8(a)(2)of the Act. Thus,the "central issue" before the Board isnot the parties contractual relationship but theirstatutory rights and obligations. Moreover, if necessaryin the unfair labor practicecase, the Board clearly has19the power to consider contractual rights and obliga-tions in order to perform its duty of preventing unfairlabor practices.N.LR.B.v.StrongRoofing,393 U.S.357, 360-361 (1969).However thisCourtdecides thecontract question,the Board will still be faced withdetermining whether the Plaintiff violatedits statutoryduty ofneutrality.Accordingly,the expense of theBoard proceeding will not be avoided.U.S. Steelwork-ers v.American Int'l.AluminumCorp.,334 F.2d 147,151-152 (C.A. 5, 1964),cert.denied,379 U.S. 991. Inthe event of any conflict between the Board and thecourt on the existence of a collective-bargainingagreement between the Plaintiff and the Teamsters, theultimate determination of whether the case is one towhich"the superiorauthorityof the Board may beinvoked"(Carey v.WestinghouseElec.Corp.,375 U.S.261, 272 (1963) is onewhich is appropriately deter-mined underthe Act's statutoryreview proceedings.Section 10(f) of the Act .22 If this Court were to determine that the contract question was sointerwined with the question of the existence of the unfair laborpractice that the Board's determination might undercut any findingmade by thisCourt,itcould appropriately defer to the Board'sjurisdictionKenule,Inc v. Local 457 Rubber Workers, et a!,228 FSupp. 541, 543-545 (E.D. N Y., 1964)Meanwhile, hearing on the merits of this Section 301matter isscheduled for November 1972.D.Procedural Rulings at this HearingThe hearing in this unfair labor practice matter was heldon August 7, 1972. At the outset of the hearing, and forsubstantially the same reasons it advanced in connectionwith its aforementioned July 1972 application for injunc-tive relief in the Section 301 suit, Respondent requested theundersigned that the present hearing be "abate[d ]" andthat the aforesaid Regional Director "direct the Board,through its attorneys, to intervene in [the Section 301suit]." This motion was denied.2Although neither the charge nor the complaint containsan allegationof Section 8(a)(5) the General Counselannounced in his opening statement that he was seeking,not only the relief conventionally appropriate in a caseinvolving violations of Section 8(a)(1) and (2) of the Act,but also a type of relief normally, if not uniquely,associatedwith unfair labor practices violating Section8(a)(5) of the Act. In short, he was requesting not only anorder that Respondent cease recognizing the Tank LineUnion andcease givingeffect to its contract with thatUnion but also an order directing Respondent to resumeits recognition of the Teamsters and in effect to executeand give effect to the Masters Tank Line Agreementagreed upon at the July 10, 1970, meeting.Early in the proceeding in connection with evidentiaryrulingsIhad to pass upon the scope-of-complaint issue,namely, whether the bargaining relief sought was properlybeforeme. I originally ruled that the complaint was asbroad as the General Counsel contended it was. Before thehearing's end, however, I advised all parties that the issue2Respondent stated at this hearing(R. 22) that it would withdraw itsMidwestPipingtheoryMotionto Abatemade to the Trial Examiner should I limit this case to a 20DECISIONSOF NATIONALLABOR RELATIONS BOARDwas still open and I would have to await consideration oftheirbriefson the subject.Meanwhile,Respondentobjected to the General Counsel'sproffered evidence inconnection with 8(a)(5) remedial matters;and Respondentalsodid not litigate that questioned aspect of theproceeding.Having initially ruled in the General Counsel's favor onthe putative 8(a)(5) remedial matter,I then was confrontedwith Respondent's Section 10(b) contention.On this issue Ireserved.E.Summary of ContentionsNow to summarize the parties'respective positions.The General Counsel's primary positionisas follows:The Respondent and the Teamstersagreed on all terms ofa contractat their meetingof July 10, 1970, suchterms tobecome effectiveon August 1, 1971, andRespondent at alltimeshas unlawfully refused toexecute and maintain thatMasters Tank Line contract. Respondent, by virtue of suchcontract obligation, was obligedto continue recognizingthe Teamsters and no other Union, at least until expirationof that contract in February 1973; Respondent thusunlawfully assisted Tank Line Union in March 1972 byrecognizingand contracting with that Union at a time itwas obligedto recognizeand deal with the Teamsters asthe exclusive statutorybargainingrepresentative.TheGeneral Counsel acknowledgesin connectionwith hisprimary position thatRespondent's failure to execute,maintain,and otherwise comply with the Masters TankLine Agreement occurred in August, 1971.The General Counsel'salternativepositionis that evenassumingRespondent is not held bound to theMastersTank Line Agreement,Respondent nevertheless unlawful-ly assisted Tank Line Union by recognizingand dealingwith that Union at a time thatthe TeamstersUnion alsowas claimingmajorityrepresentative status as a certifiedincumbent.This theory of a violationrests ontheMidwestPiping3line of casesin thatRespondentthus allegedlyarrogatedto itself inderogationof Board jurisdiction, theresolutionofaquestionconcerning representation.Respondent's responseto the General Counsel's primaryposition is that thecomplaint doesnot allege a violation ofSection 8(a)(5) and, therefore, that thecomplaint does notproperly encompassissues(a) whetherRespondent becamebound and thereafterunlawfully refused to execute andmaintain theMastersTank Line Agreement and (b)whether,therefore,Respondent was undera statutoryobligation,by virtue of such contract,tocontinuerecognizing the Teamstersat thetime it granted recogni-tiontoTank Line Union in March 1972. Respondentfurther asserts as tothe GeneralCounsel'sprimarypositionthat,even assuming the complaint does properly allegematters to warrant granting traditional Section 8(a)(5)relief,the requisite findings to sustain such an order maynot bemade in view of Section10(b) of the Act because thealleged refusal to execute and maintainthe contractbeginninginAugust 1971 occurredmore than 6 monthsprior to thefiling of the charge in this case.Moreover, andassumingarguendothat Section 10(b) does notbar findingsnecessary to sustain an order forappropriateSection8(a)(5) relief and further assumingarguendothat thegranting of such reliefis properlysupportedby appropriateallegations,Respondent finally claims as to the GeneralCounsel'sprimaryposition that the existence of a contractis the matter at issue in the Section 301 suit and that theBoard,for reasons stated above,should defer to thattribunal's jurisdiction.Respondent's response to the General Counsel's alterna-tive position is that it recognized and dealt withTank LineUnion after satisfying itself that such Union had designa-tion cards signedby a majorityof the unitemployees. Thisisso even though as admitted by Respondent at thehearing,it took such action without inquiring or checkingconcerning the representative status of the Teamsters.F.Discussionof ContentionsThe Boardhas exclusivejurisdiction to decide bothrepresentation and unfairlaborpractice issues inthe firstinstance, subject only to judicialreview inaccordance withprocedures set forth in Section10 of the Act.In exercisingits statutoryfunctions in unfairlabor practice proceedings,the Board is also empoweredto decide whatever contractissues arenecessaryto determining the existenceof unfairlaborpractices.N.L.R.B. v. Strong Roofing,393 U.S. 357,360-361.On theotherhand,the Boarddoes not haveexclusiveprimary jurisdiction over all contractmattersmerelybecause such contractsmay insomeway be relatedto unfairlaborpractice issues.In the present case, for example, the General Counselagrees that the contract issueinvolvedin theSection 301suit is within the jurisdictional competenceof the courtand, therefore, not within the exclusiveprimary jurisdic-tion of the Board.If the matter has beenproperly pleadedor litigated in this Board proceeding, the Boarddoes haveauthorityto resolve the issueeven though the matter maybe properlybeforethe court. The question whether there isa subsisting agreementclearly is not the type of contractissue which the Board is uniquely qualifiedto resolve, tothe exclusionof other tribunals.Indeed,such contractmatters are within the traditional commonlaw jurisdictionof courts and specifically within powersof United StatesDistrict Courtsunder Section301 of the LMRA,cf.RetailClerks v. Lion Dry Goods, Inc.,369 U.S. 17.The situation here-on the assumptionthat the contractmatter isproperlyencompassed within the present case inaccordance with the GeneralCounsel's primary position-involves consideration of duplication of suits on an atleast one identical issue as well, therefore,as considerationsof comitybetween the Board and the DistrictCourt inexercising concurrentjurisdictionin the premises.Should itbe decidedby eitherthe Board or theCourt-and withouta contrarydecisionby the other-thatthere is nobindingagreement,the GeneralCounsel's primary position wouldfail.However,should either tribunal-and without acontrarydecisionby theother-decide otherwise, then theTeamsterswouldstillbe the exclusive bargaining repre-3Midwest Piping& SupplyCo,63 NLRB 1060. WESTERN COMMERCIAL TRANSPORT, INC.sentative and Respondent'srecognition of and contractwith Tank Line Union would consequently be invalid.4 Onthe other hand, should the Board decide one way and theCourt another-and that is certainly possible-we thenwould have a regrettable conflict which, if at all possible,should be avoided.My notions of sound administration of law would impelme to hold in this case,even if the so-called 8(a)(5) matterswere properly involved, that the contract aspect of this casebe deferred to the Court; for its jurisdiction in the premisesattached before the Board'sin this action and theTeamsters submitted to such jurisdiction and in fact filed acounterclaim in that Section 301 suit. However, I need notrestmy decision on that policy basis, for I am satisfied thatthe subject contract matter of the General Counsel'sprimary position is not properly within the scope of thecomplaint.Iam mindful, in resolving the matter concerning thescope of the complaint, that the complaint does allege thatTeamsters was and continues to be the statutory represent-ative and that the complaint also alleges that Respondent"unlawfully"failed and refused to enforce and maintaintheMasters Tank Line contract. I also am aware that ananalysisofpleadingsshould notbe an exercise innitpicking. However, the charge in this case, filed by highlycompetent counsel,nowhere mentions Section 8(a)(5); nordoes the complaint issued by the General Counsel of thisAgency. In my judgment, these papers were advisedlydrafted, and the 8(a)(5) omission hardly seems inadvertent.Reinforcing my view in this connection is, I believe, theaforequoted statement of the Board to the Court in supportof the Board's Motion to Dismiss the Application forInjunction: for example; ". . . the question before theBoard in the unfair labor practice case is whether thePlaintiff[Respondent herein] rendered unlawful assistanceto the South West Tank Line Employees Union . . . . Thestatutory obligation of neutrality imposed upon employersconfronted with competing representation claims derives(sic) Section 8(a)(2) of the Act. . . . However this Courtdecides the contract question, the Board will still be facedwith determining whether the Plaintiff [Respondent herein]violated its statutory duty of neutrality."The foregoingis the languageofMidwest Piping, supra,the theory of the General Counsel alternative Section8(a)(2) position. I find that this is thesolegravamen of thecomplaint;and, in the present case,thismatter isresolvablewithout reaching out for contract issues andwithout also determining whether the Teamsters is theexclusivebargaining representative.It is unnecessary,therefore,to consider Respondent'sdefense based onSection 10(b). If I had to do so, I would have rejected thecontention in conformity with Board decisions on thesubject,5 although-and with all deference to the Board-as a novel proposition I would share the views of theCourt of Appeals for the First Circuit .64May Department Sports Co v. N L.R.B.,326U.S. 376,383-384.5Field and Sons,Inc,189 NLRBNo 59,enforcementdenied 426 F 2d748 (CA 1,1972).6N. L. R. B v Field and Sons, supra.7Respondent relies onModineManufacturing Company v. N LR.B.,453F.2d 292 (C.A. 8). This decisionisso clearly inapposite,it requires no21G.DidRespondent Violate Section8(a)(2)?Teamsters was a certified bargaining representative andinAugust 1966 it became party with Respondent to acollective-bargaining agreement and to a 1970 renewalthereof.Subsequently,and while Teamsters continued, andstillcontinues,to assert its status as statutory representa-tive in the pending Section 301 suit,Respondent grantedthe recognition request of a rival union and entered into anagreement with the rival organization.As a certified incumbent,the Teamsters was entitled to apresumption of continuing majority and to have its claimto such status determinedby theBoard rather than byRespondent in favor ofa rival,albeit supported,claim.NorthropCorporation,Ventura Division,187 NLRB No. 26(TXD). Ashowing ofmajority bya rival claimant may inappropriate circumstances warrant an employer in with-holding continued recognition from the incumbent. At theleast,however,the rival showing,in the face of theincumbent'scontinuing claim,does create a questionconcerning representation in the present case,which, as theGeneral Counsel contends alternatively, is to be resolvedby the Board not Respondent.Cf.Oil Transport Companyv.N.LR.B.,440 F.2d 664(C.A. 5), andother cases citedinfra.?Respondent accordingly did violate its required neutrali-tyby recognizing,negotiating,and executingits1972contract with Tank Employees Union;it thereby violatedand is violating Section 8(a)(1) and(2)of the Act .8CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin Section 2(6) and (7) of the Act.2.Teamsters and Tank Line Union are labor organiza-tions within Section2(5) of the Act.3.By recognizing,negotiating, and entering into acontract with Tank Line Union, and by enforcing andmaintaining such contract,Respondent has violatedSection 8(a)(1) and(2) of the Act.4.The aforesaid unfair labor practices affect commercewithin Section 2(6) and (7) of the Act.THE REMEDYHavingfound that Respondenthas engaged in certainunfairlaborpractices,I shallrecommend that it be orderedtocease and desist therefromand take appropriateaffirmativeaction toeffectuate the policiesof the Act.Having foundthatRespondent has violated Section8(a)(l) and(2) of the Act by recognizing Tank Line Unionand by negotiatingand enteringinto a contract with saidUnion,I shall recommendthatRespondentwithdraw andwithholdrecognitionfrom Tank Line Union, or anysuccessor,and cease and desistfrom enforcing andmaintaining its contractwith Tank Line Union as thecollective-bargaining representativeof its employees unlessdiscussion8 This conduct is violative of the Act whether or not there is a subsistingcontract with the Teamsters.N.LR.B. v. Signal Oil and Gas Company,303F.2d 785 (C.A. 5),N.LR B v Allied Ford Distributors,Inc, 421 F.2d 188(C.A5);Oil Transport Company v. N LR.B,supra,Iowa Beef Packers, Inc,144 NLRB 615, 619, enfd.331 F.2d 176, 181-184 (C.A. 8). 22DECISIONSOF NATIONALLABOR RELATIONS BOARDand until said Union shall have been certified by theBoard.Upon the basis of the foregoing findings and conclu-sions, and upon the entire record in the case, I issue thefollowing recommended: 9ORDERWesternCommercial Transport, Inc., FortWorth,Texas, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Recognizing,bargainingwith,or enforcing ormaintaining its collective-bargaining agreement with SouthWest Tank Line Employees Union, Division 1, or anysuccessor thereto, as the statutory representative of itsemployees unless and until said Tank Line Union shallhave been certified by the Board.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights under Section 7 of the Act.2.Take the following affirmative action:(a)Withdraw and withhold all recognition from TankLine Union or any successor thereto, unless and until suchorganization shall have been certified by the Board as thestatutoryrepresentativeofRespondent'semployees.(b) Set aside its existing collective-bargaining agreementwith Tank Line Union.(c) Post at all its terminals copies of the attached noticemarked "Appendix." 10 Copies of such notice to befurnished by the Regional Director for Region 16, shall,after being duly signed by an authorized representative, beposted immediately upon receipt thereof and be main-tained for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken byRespondent to insure that such notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 16, inwriting, within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith."9 In the event no exceptions are filed as providedby Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommendedOrderherein shall, as provided in Sec102 48 of the Rules and Regulations,be adoptedby theBoard and becomeits findings,conclusions,and Order,and all objectionsthereto shall bedeemed waived for all purposes.1O In the event that this recommendedOrder be adopted by the Board,the words"A Decision and Order"shall be substitutedfor the words "TheRecommendedOrder of anAdministrativeLaw Judge"in the notice. In thefurther event that the Board'sOrder beenforcedby a decree of the UnitedStates Court of Appeals, the words "A Decree of the United States Court ofAppeals,Enforcingan Order"shallbe substitutedfor the words "ADecision and Order."ii In the event that this recommendedOrder be adopted by the Board,this provisionshall be modified to read: "Notify saidRegional Director, inwriting,within 10 days from the dateof this Order, what steps theRespondent has taken to comply herewith."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILLcease recognizing and withhold recognitionfrom SouthWest Tank Line Employees Union,Division I, and will cease maintaining or enforcing ourcontractwith the same union,unless and until suchunion be certified by the NationalLaborRelationsBoard as the exclusive representative of our employees.WE WILL NOT in any like or related manner interferewith, restrain,or coerce our employees in exercisingtheir rights under as guaranteed by Section 7 of theAct.WESTERN COMMERCIALTRANSPORT, INC.,(Employer)DatedBy(Representative)(Title)This is an official noticeand mustnot be defaced byanyone.Thisnotice must remain postedfor 60 consecutive daysfrom the date of postingand mustnot be altered, defaced,or covered by any other material. Any questions concern-ing this noticeor compliance with its provisions may bedirected to the Board's Office, 819 Taylor Street, FederalOfficeBuilding, Room 8-A-24 Fort Worth, Texas 76102,Telephone 817-334-2921.